        Case 1:19-cv-00291-HSO-JCG Document 3 Filed 05/24/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

HOPE ELLY,                                      )
                                                )
       Plaintiff,                               )                 CIVIL ACTION NO.
v.                                              )
                                                )
                                                )                1:19-CV-291-HSO-JCG
DICK’S SPORTING GOODS, INC.,                    )
                                                )
       Defendant.
                                                )

                                       NOTICE OF DISMISSAL

     Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff, Hope

 Elly, hereby dismisses this matter.

     Respectfully Submitted, this 24th day of May 2019.

                                                    /s/ Pshon Barrett______________
                                                    PSHON BARRETT, ESQ.
                                                    MS Bar No. 2071
                                                    ADA Group LLC
                                                    4001 Carmichael Road, Suite 570
                                                    Montgomery, Alabama 36106
                                                    334.819.4030 p
                                                    334.819.4032 f
                                                    Pshon.Barrett@ADA-Firm.com
                                                    Attorney for the Plaintiff




                                                1
       Case 1:19-cv-00291-HSO-JCG Document 3 Filed 05/24/19 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I hereby certify that on this 24th day of May 2019, I electronically filed the foregoing

Notice of Dismissal with the Clerk of Court by using the CM/ECF system. I certify that service

will be accomplished by the CM/ECF system to any counsel of record in this case.


                                                  /s/ Pshon Barrett______________
                                                  PSHON BARRETT, ESQ.
                                                  MS Bar No. 2071
                                                  ADA Group LLC
                                                  4001 Carmichael Road, Suite 570
                                                  Montgomery, Alabama 36106
                                                  334.819.4030 p
                                                  334.819.4032 f
                                                  Pshon.Barrett@ADA-Firm.com
                                                  Attorney for the Plaintiff




                                              2
